Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendments filed 5/18/2022 have been fully considered and are persuasive.  The previous 35 U.S.C. 112(b) rejections have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: now that the Applicant has amended claims to overcome 35 U.S.C. 112(b) rejections, amended independent claims 1, 12, and 18 to narrow the scope, and provided convincing arguments against previous rejections, claims 1, 4-12, and 14-20 are allowable.  No one reference discloses the scope of the Applicant’s invention nor would a combination of references be obvious to one of ordinary skill in the art to fully address the claimed invention.  A list of references and their application follows below, additionally describing what is lacking.
Ready-Campbell et al. (US-2018/0245308) teaches an excavation vehicle capable of determining routes to follow, from start of excavation to finish.  Grading, digging, traversing, and dumping may all be performed along a route, in a determined order.  Routes may be updated according to unpredicted changes.
Ready-Campbell does not disclose details regarding a sequence of determining a route, such that planning is performed with respect to different segments of the route, but rather provides corrections to routes as they occur.  No reference has been identified that would result in a reasonable combination to teach the Applicant’s claims, specifically independent claims 1, 12, and 18, with respect to an order of operations in the sequence as recited.
Hayashi (US-2013/0081831) teaches the evaluation of a load on a machine’s work implement, and controls excavation based on the results such as determining if grading or dozing is more appropriate for the given load.
Hayashi does not disclose details regarding a sequence of determining a route, such that planning is performed with respect to different segments of the route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei et al. (US-2016/0077513) teaches a method of determining a target cut location from a plurality of cut locations, according to a volume of material moved and efficiency associated with the volume of material. Different feasibilities are associated with the plurality of cut locations, and ranked accordingly to determine the target cut location.
Takahama (US-2022/0178114) teaches a method of determining an excavation location according to an alignment of data points representing a topography to be manipulated with respect to a machine’s position.  Visual displays utilize a lattice structure aligned with the topography to provide accurate excavation by the machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.P.R./
Examiner, Art Unit 3663                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/31/2022